Exhibit Flagstone Reinsurance Holdings Limited Investor Financial Supplement FIRST QUARTER Flagstone Reinsurance Holdings Limited Crawford House 23 Church Street HamiltonHM 11 Contact Information: Brenton Slade Chief Marketing Officer (441) 278-4303 Website Information: http://www.flagstonere.bm This report is for informational purposes only.It should be read in conjunction with the documents that we file with the Securities and Exchange Commission (“SEC”) pursuant to the Securities Act of 1933 and the Securities Exchange Act of 1934. Flagstone Reinsurance Holdings Limited FINANCIAL SUPPLEMENT TABLE OF CONTENTS Page(s) Basis of Presentation i Cautionary Statement Regarding Forward-Looking Statements ii Regulation G - Non-GAAP Financial Measures iii I. Financial Highlights 1 II. Income Statements a. Consolidated Statements of Income (Loss) - Quarterly 2 b. Segment Reporting 3 c. Gross Premiums Written by Line of Business and Geographic Area of Risk 4 III. Consolidated Balance Sheets 5 IV. Investment Portfolio Composition 6 V. Loss Reserve - Paid to Incurred Analysis 7 VI. Share Analysis a. Capitalization 8 b. Earnings Per Common Share Information - As Reported 9 c. Basic and Diluted Book Value Per Common Share Analysis 10 VII. Mont Fort Consolidation a. Balance Sheet Consolidation 11 b. Income Statement Consolidation 12 VIII. Non-GAAP Financial Measure Reconciliation 13 Flagstone Reinsurance Holdings Limited BASIS OF PRESENTATION DEFINITIONS AND PRESENTATION ● Unless otherwise noted, all data is in thousands, except for share, per share amounts and ratio information. ● The debt to capitalization ratio is an indication of the leverage of the Company.It is calculated by dividing the Company’s long term debt by the total capital.Total capital represents the sum of Flagstone shareholders’ equity plus long term debt. ● N/A - means not applicable. ● In presenting the Company’s results, management has included and discussed certain “non-GAAP” financial measures, as such term is defined in Regulation G promulgated by the SEC.Management believes that these non-GAAP measures, which may be defined differently by other companies, better explain the Company’s results of operations in a manner that allows for a more complete understanding of the underlying trends in the Company’s business.However, these measures should not be viewed as a substitute for those determined in accordance with GAAP.The reconciliation of such non-GAAP financial measures to their respective most directly comparable GAAP financial measures in accordance with Regulation G is included in this financial supplement. i Flagstone Reinsurance Holdings Limited Cautionary Statement Regarding Forward-Looking Statements: This report may contain, and the Company may from time to time make, written or oral “forward-looking statements”within the meaning of the U.S. federal securities laws, which are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. All forward-looking statements rely on a number of assumptions concerning future events and are subject to a number of uncertainties and other factors, many of which are outside the Company’s control, that could cause actual results to differ materially from such statements. In particular, statements using words such as“may”, “should”, “estimate”, “expect”, “anticipate”, “intend”, “believe”, “predict”, “potential”,or words of similar import generally involve forward-looking statements. Important events and uncertainties that could cause the actual results to differ include, but are not necessarily limited to: market conditions affecting the Company’s common share price; the impact of the current unprecedented volatility in the financial markets, including the duration of the crisis and the effectiveness of governmental solutions; the weakening economy, including the impact on our customers’ businesses; fluctuations in interest rates; the effects of corporate bankruptcies on capital markets; the possibility of severe or unanticipated losses from natural or man-made catastrophes; the effectiveness of our loss limitation methods; our dependence on principal employees; the cyclical nature of the reinsurance business; the levels of new and renewal business achieved; opportunities to increase writings in our core property and specialty reinsurance and insurance lines of business and in specific areas of the casualty reinsurance market; the sensitivity of our business to financial strength ratings established by independent rating agencies; the estimates reported by cedents and brokers on pro-rata contracts and certain excess of loss contracts where the deposit premium is not specified in the contract; the inherent uncertainties of establishing reserves for loss and loss adjustment expenses, our reliance on industry loss estimates and those generated by modeling techniques; unanticipated adjustments to premium estimates; changes in the availability, cost or quality of reinsurance or retrocessional coverage; changes in general economic conditions; changes in governmental regulation or tax laws in the jurisdictions where we conduct business; the amount and timing of reinsurance recoverables and reimbursements we actually receive from our reinsurers; the overall level of competition, and the related demand and supply dynamics in our markets relating to growing capital levels in the reinsurance industry; declining demand due to increased retentions by cedents and other factors; the impact of terrorist activities on the economy; and rating agency policies and practices. These and other events that could cause actual results to differ are discussed in more detail from time to time in our filings with the SEC. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by U.S. federal securities laws. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. ii Flagstone Reinsurance Holdings Limited REGULATION G NON-GAAP FINANCIAL MEASURES In presenting the Company’s results, management has included and discussed non-GAAP financial measures.Management believes that these non-GAAP measures, which may be defined differently by other companies, better explain the Company’s results of operations in a manner that allows for a more complete understanding of the underlying trends in the Company’s business.However, these measures should not be viewed as a substitute for those determined in accordance with GAAP. BASIC BOOK VALUE PER SHARE Basic book value per common share is defined as total Flagstone shareholders’ equity divided by the number of common shares outstanding at the end of the period plus vested restricted share units, giving no effect to dilutive securities. DILUTED BOOK VALUE PER SHARE The Company has included diluted book value per common share because it takes into account the effect of dilutive securities, therefore, the Company believes it is a better measure of calculating shareholder returns than basic book value per common share.Diluted book value per common share is defined as total Flagstone shareholders’ equity divided by the number of common shares and common share equivalents outstanding at the end of the period including all potentially dilutive securities such as the warrant, performance share units and restricted share units.When the effect of securities would be anti-dilutive, these securities are excluded from the calculation of diluted book value per common share.The warrant was anti-dilutive and was excluded from the calculation of diluted book value per common share as at March 31, 2009 and March 31, 2008. DILUTED NET OPERATING INCOME PER SHARE Diluted net operating income per share is defined as net income attributable to Flagstone adjusted for net realized and unrealized gains (losses) - investments, net realized and unrealized gains (losses) - other, net foreign exchange losses (gains), and non-recurring items divided by diluted weighted average common shares outstanding. iii Flagstone Reinsurance Holdings Limited FINANCIAL
